Miller, J.
In tMs case a rule was issued by the clerk on the 4th day of January last, in pursuance of a previous order of tMs court upon the defendant to show cause, on or before tMs term of tMs court, why an information in the nature of a quo warranto should not be *387filed against Mm, to show by what authority he claims to have and exercise the office of judge of probate of the county of Crawford. The rule is returned with this indorsement :
“ TMs writ was served on the 2d day of July, 1844, personally, by reading and delivering to the defendant an attested copy of this writ in hand.,” Signed: “H. W. Savage, Under Sheriff.” A motion is made by the attorney-general that the defendant appear and answer, wMch cannot be granted by the court.
This is not a writ issued out. of this court to an officer of the court, whose official return thereto could be required. It is a mere rule, wMch can be served by any person competent to do business ; and the time and manner of such service may be made to appear to the satisfaction of the court, by the affidavit of the person who served it. If it were a writ directed to a sheriff, a deputy of the sheriff or an under sheriff could not make a legal return to the same in his own name. An under sheriff or deputy can do business and make and indorse a return to a writ, but he must do so in the name of the principal officer to whom the writ is directed. The motion is refused.